      Case 3:18-cv-04865-EMC Document 195 Filed 02/12/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10   IN RE TESLA, INC. SECURITIES           Case No.: 3:18-cv-04865-EMC
     LITIGATION
11
                                            [PROPOSED] ORDER GRANTING
12                                          REQUEST FOR WITHDRAWAL OF
                                            COUNSEL
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

             [PROPOSED] ORDER GRANTING REQUEST FOR WITHDRAWAL OF COUNSEL
                                 Case No.: 3:18-cv-04865-EMC
      Case 3:18-cv-04865-EMC Document 195 Filed 02/12/19 Page 2 of 2



 1          Upon consideration of the Notice of Request for Withdrawal of Counsel, and for good

 2   cause shown, it is HEREBY ORDERED that Shawn A. Williams and David C. Walton of

 3   Robbins Geller Rudman & Dowd LLP and Frank J. Johnson of Johnson Fistel, LLP are hereby

 4   withdrawn as counsel of record. The clerk is directed to remove the above-named attorneys and

 5   law firm from the docket as well as the ECF Service List.

 6          IT IS SO ORDERED.

 7    DATED: February 12, 2019
 8                                                      HON. EDWARD M. CHEN
                                                        UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    1
               [PROPOSED] ORDER GRANTING REQUEST FOR WITHDRAWAL OF COUNSEL
                                   Case No.: 3:18-cv-04865-EMC
